—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered July 12, 1995, as amended July 13, 1995, convicting him of murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s claim that the prosecutor improperly referred to facts not in evidence during summation is not preserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecutor’s reference to the defendant’s motive for shooting the victim accurately reflected the testimony at trial and was a fair comment on the evidence (see, People v Scotti, 220 AD2d 543).
The defendant’s further contention that the prosecutor improperly used a peremptory challenge to exclude a black woman from the jury is unsupported by the record. The prosecutor claimed he was excusing the juror because her answers to his questions indicated that she could not critically judge credibility. The defense counsel did not dispute that assessment. Rather, he argued that since the People intended to present more witnesses, the juror’s assumption that all witnesses are honest would hurt the defense more. We find that the reason proffered by the prosecutor was not pretextual (see, People v Richie, 217 AD2d 84). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.